PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/407,746
Filing Date: 9 May 2019
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Robert Aragona, Reg. No. 70,061
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the references do not teach the limitations of the independent claims.
Specifically, that Ross does not teach the cited limitations due to differences between the TELT instruction of the specification and the method of Ross.
The examiner respectfully disagrees. In response to A.1, the examiner submits that Ross does teach the cited limitations. Both the inventive concept in the instant application and the system in Ross (as well as several of the other references) are lock management systems. There are several common concepts and methods that these systems use and operate on. The first is that to obtain a lock on a shared data resource a request of some kind has to be sent to check first to see if the desired data is available. This can result in a few different responses. First, is that the data is available resulting in the requestor obtaining a lock and being able to use the data immediately. 
Second is that the data is unavailable due to it currently being used by another requestor that has a lock, but the requestor would be next in line. This can result in the requestor being made to wait for the data to become available (the ticket system in Ross is like this), moving on and trying again at a later time, or, depending on how the system is set up, the current lock on the data can be invalidated and the current user is forced to give the data over to the requestor (Owa gives an example of this). The last option is usually to ensure that one entity is not hogging the data causing a bottleneck, or it can be used if higher priority functions need to be performed. 
The third response involves what happens if the data is already in use and another entity has also already submitted a request to use the data when it is available again. This will usually result in the requestor not obtaining the data and moving on to other tasks (like the instant application and Ross demonstrate). 
The limitations of the independent claims describe the process of obtaining a lock using a TELT instruction, which is a modified Load and Test instructions that can be used for locking data (see reference Woolbright for information on what a standard Load and Test instruction is). It describes the actions taken, but does not go into specific enough detail that the current refences do not apply. Ross does teach the use of a TELT instruction in principal (Paragraph [0019] and [0023]-[0025], as stated in the rejection to claim 1 in the Final Rejection mailed 3/18/2022). As stated in the Final Rejection, while it is not specifically called a TELT instruction, it does perform the same function as one which is to check to see whether a shared data item is available for use (tests the availability of a lock associated with the requested data). 
If the data item is not available then the requestor is not granted access and the requestor either takes a ticket or moves on to something else if there is already a wait (it receives a rejection response). While Ross does state this is an alternative embodiment, it is more of an option that can be done on not done as opposed to an entirely separate embodiment. The only difference this creates between the embodiments is whether or not the core will wait or if it will move on to something else. The rest of the process is exactly the same regardless of the choice in this matter. The fact that it is listed as a separate embodiment does not negate its teaching. As stated previously this is common practice in most modern systems as it helps prevent idleness and downtime of a core that could be doing something else while waiting.
The claim language does not state how the rejection response is received or go into any real detail on its form, there just has to be a response that the lock cannot be obtained and this has to be done without changing the cache line state. This also results in the presentation of the cache line state at the time of request. Again, there is no detail given in the claim language as to how this information is presented. Ross shows that a rejection is received meaning that the states of the cache line has to be presented as unavailable/in use or else the ticket would have been issued. As stated previously, this is an action that will occur in all lock management systems when a request for a shared item is denied.
The appellant states in their arguments several purported properties of the TELT instruction that separate it from what is used in Ross, but these properties are not presented in the claim language in any meaningful way. The broadest reasonable interpretations based on the claim language is what is used when determining whether or not a prior art reference teaches a particular limitation. Based on what is presented in the claims, Ross does teach the cited limitations. This was also the basis of the response to arguments in the Advisory Action mailed 5/27/2022. The details and facts that are being used by the appellant, while valid for some interpretations, do not apply to the broadest reasonable interpretation used for examining as the details presented in the arguments are not in the claims.
Moudgill is relied upon to teach that the shared data item is an atomic primitive as well as that switching states of the cache controller (appellant does argue that Ross does not teach this and therefore does not apply, but Ross is never relied upon to teach this). Owa is relied upon to teach the invalidation procedure that can be used in lock management systems and Woolbright is used to teach the form of the TELT command with the stated metadata. In combination the references do teach the limitations of the independent claims.
Specifically, the appellant argues that Owa does not teach the cited limitations due to it not teaching the “determining that the request for the data item is received from a third core…”.
The examiner respectfully disagrees. In response to A.2, the examiner submits that Owa is relied upon to teach the invalidation procedure and concept of having a requesting core essentially cause another core the is currently using the shared data item to give it up. Ross is what is relied upon to teach the “determining” steps as well as performing some operation in response to those “determining” steps. Ross explicitly showing what happens when there are multiple requests for the same data item by cores that do not currently have access to it (one gets a ticket, one does not and is rejected). If there is no wait, then the requesting core gets a ticket. Ross does not mention whether or not an invalidation procedure can be used if the requesting core is able to get a ticket and is next in line, which is what Owa is relied upon to teach. Owa describes an invalidation procedure that can be performed when a core requests access to a shared data item that is currently locked by another core. In combination the two references teach the cited limitations. 
Specifically, the appellant argues that Woolbright should not be used as the “operand” limitation was removed from the claims.
The examiner respectfully disagrees. In response to A.3, the examiner submits that since the “operand” limitation mentioned by the appellant was edited and removed the “operand” terms but left the broader “metadata” limitation, Woolbright still teaches the limitations. As stated by the appellant in their arguments, the previous limitations of the claims (independent claims submitted 11/8/2021) had limitations directed to operands and particular data that was placed in them. These limitations were later modified to remove the operands, but still referred to metadata that would have been associated with them. Since Woolbright was shown to teach the more specific limitations that were presented, it still can be applied to the broader limitations that remain and therefore the rejection still holds.
Appellant argues that Moudgill does not teach the limitations of claims 4, 19, and 24. Specifically stating that Moudgill teaches MESI protocol which does not teach changing the cache controller state.
The examiner respectfully disagrees. In response to B, the examiner submits that Moudgill does in fact teach changing the cache controller state. The cache controller states, based on the specification, are states that are associated with particular actions that are performed by the cache controller (such as locking, unlocking, etc.). The cited paragraphs of Moudgill (Paragraphs [0055] and [0062]) show that the cache controller can perform several different actions (have several different states) such as setting the state of the cache line, implementing MESI protocol (Paragraph [0056] further shows various actions/processes (states) that are involved with this), and executing an unlock instruction. The cache controller will be in a specific state when executing these commands and protocols, which is what is stated in the rejection to claim 4. The specific switching and specific states mentioned in claim 4 are stated as being taught by Owa, which the appellant does not address in their arguments for claim 4. In combination the two references do teach the limitations of the claim.  
Appellant argues that Ross does not teach the limitations of claim 7. Specifically, Ross does not teach the first core actively giving the second core the shared data item.
The examiner respectfully disagrees. In response to C, the examiner submits that Ross does teach the first core actively giving the shared data to the other core. First, there is nothing in the claim limitation that states how the data is given from one core to another. It is just given from one core to another. Second, Ross states in Paragraph [0025]:
“…once an execution unit has taken a ticket, it must continue to monitor the current value of the owner field O and, when its ticket value T equals the owner field value O, the execution unit must access the resource or--at a minimum--increment the owner field value if it does not access the resource.”
This means that the core, once it is done with the shared data item, must update the owner field so that the next core in line knows that the first core is done and that the data is now theirs to use. The part of Paragraph [0025] that the appellant cites in their arguments details what happens if a core neglects its duty to update the owner field. The rest of Paragraph [0025], explicitly states that the core has to update the owner field, thus actively giving the shared data item over to the next core (again the claims do not specify how the “giving” is performed, just that it is done), otherwise it will cause issues. Therefore, Ross does teach the limitations of claim 7.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.